Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action failure on the part of the Applicant to file papers consistent with multiple discussions.  For example, See interview summary filed 12/13/2021.  

Claims 1 and 297 are pending.  

Double Patenting

Applicants responded to previously filed double patenting rejections as follows.  

    PNG
    media_image1.png
    102
    602
    media_image1.png
    Greyscale
	 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.



Applicant’s arguments: 

    PNG
    media_image2.png
    519
    616
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    792
    610
    media_image3.png
    Greyscale


Response: 
Amendments to claim 1 and dependent claim 297 are noted.  
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 
	The differences between the instant base claim 1 and that of base claim 1 of ‘466 are different alkylating agent (mustard versus epoxide) and the specific cancer being treated (leukemia versus GBL).  These deficiencies are cured by the teachings of Brown.  Brown discloses a method to improve the efficacy and/or reduce the side effects of sub optimally administered drug therapy to improve the efficacy and/or reduce the side effects of sub optimally administered drug therapy; paragraph [0013]) comprising the steps of: (a) identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy (identifying at least one factor or parameter associated with the efficacy and/or occurrence of side effects of the drug therapy; paragraph [0013]); and (b) modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy (modifying the factor or parameter to improve the efficacy and/or reduce the side effects of the drug therapy; paragraph [0013]).  
	As such the claims are drawn to overlapping subject matter. However the drugs used in the treatment of related diseases are functionally equivalent (see references cited above for the biochemical rationale) to the instantly elected uracil mustard.  Alkylation of biological macromolecules such as DNA bases by the substrate mustard (through the intermediacy of speculated aziridinium ring) 
	Again, the difference is in the drugs administered.  However these drugs are functionally equivalent.  See references cited above for the biochemical rationale in the rejection under 102/103.  These references are relevant in the context of what is known to one of skill in the art with respect to the instantly elected uracil mustard, in the determination of determining obviousness as set forth in Graham v. John Deere Co.(C) Resolving the level of ordinary skill in the pertinent art.   Applicant restate the previously presented arguments and further invoke the arguments presented for the obviousness rejections.   Examiner’s invokes here the same arguments shown in response to Applicant's arguments for the instant rejections.   Substitution of one known element for another equivalent (that is drugs of similar biochemical mechanism of action) element would have predictable results to one of skill in the art.  
 
Likewise (likewise means for the same reasons presented above.  
Previously presented rejection of claims 1 and 297 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 11 of U.S. Patent No. 9066918 is maintained.  
Although the claims at issue are not identical, they are not patentably distinct from each other for the following reasons: 


However, in the event that allowable subject matter should be present subject only to this obviousness-type double patenting rejection, Applicant will consider the filing of a terminal disclaimer if appropriate to obviate the rejection. This had been suggested in the above-identified Office Action.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAL S CHANDRAKUMAR whose telephone number is (571)272-6202. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIZAL S CHANDRAKUMAR/Primary Examiner, Art Unit 1625